Pfeifer, J.,
dissenting. In State ex rel. Stern v. Mascio (1996), 75 Ohio St.3d 422, 423, 662 N.E.2d 370, 372, this court stated that a plea of no contest is not an admission of guilt, but is an admission of the truth of the facts alleged in the indictment. “The trial court thus possesses discretion to determine whether the facts alleged in the indictment * * * are sufficient to justify conviction of the offense charged.” Id.
An indictment for felonious assault must contain a description of the “deadly weapon” used in the commission of the assault. It only follows that the object described must, in fact, be a deadly weapon. Whether something is a deadly weapon is at least in part a legal issue. The indictment in this case charges Bird with attempting to harm Officer Shirk “by means of a deadly weapon, to wit: spit and/or saliva.” By pleading no contest, Bird admitted only the facts in the indictment, that he spat on the officer in the attempt to do him harm.
What if the indictment had said Bird had assaulted Officer Shirk with a powder puff, a water balloon, or a jelly doughnut, and Bird had pled no contest? The fact that the indictment calls something a deadly weapon does not make it so. That determination is up to the judge.
A person who makes a plea of no contest does not become his own judge. The trial court still has a job to do — determining whether the facts admitted constitute a crime outlined in the indictment. The trial court in this case abused its discretion in convicting Bird. There is nothing suggesting that the saliva of an HIV-positive person can transmit the disease to another. The trial court would necessarily have made the finding that saliva is a deadly weapon before convict*587ing Bird. Either by making the determination that saliva is a deadly weapon or by failing to make any determination at all, the trial court abused its discretion.